Citation Nr: 1422440	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-00 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for a low back strain, currently evaluated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for low back strain.  Jurisdiction now lies with the Buffalo, New York RO.  

In May 2013, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record in the Veteran's Virtual VA "eFolder.".  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts that his low back strain is more severe than the current evaluation reflects.  He maintains that he is unable to put on his socks or tie his shoes, and that he has difficulty moving around because of pain.  

The Veteran testified at a Travel Board hearing in May 2013 that he has been seen by VA for his low back via VA for outpatient treatment.  He stated that he had been seen 6 months prior to the hearing for his low back and he was treated in  Coatesville for physical therapy, which did not help much.  He related that a month or two prior to the hearing, he had been placed on bed rest by his treatment provider for one week because of his low back strain.  He testified at the hearing that his VA examiner told him that his low back was worsening.  He stated that it was his opinion that he also believed that his low back strain had worsened.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain and associate with the claims file all outstanding VA records for this disability on appeal.  Additionally, he last underwent a VA examination in October 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records from 2011 to the present for the claimed low back strain disability, to include physical therapy records from VA's Coatesville, Pennsylvania facility. 

2.  Following completion of the above, the Veteran should be afforded an appropriate VA examination to determine the severity of his low back strain disability.  All indicated tests and studies, to include range of motion studies, are to be performed.  In connection with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and if there is additional range of motion loss due to any of the following, this should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must also be noted in the report.  Any additional limitation caused by repetitive motion should be reported in degrees.  

The examiner should also examine the low back and determine whether the Veteran has intervertebral disc syndrome.  If so, it should be noted whether he has been on bed rest and the number of weeks within the past 12 months that he has been prescribed bed rest by a physician and treatment by the physician.  

3.  Then, readjudicate the issue on appeal, to include entitlement to a temporary total hospitalization under the provisions of 38 C.F.R. § 4.29.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC), and should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

